15-1518
United States v. Jones



                         UNITED STATES COURT OF APPEALS
                                    FOR THE
                                 SECOND CIRCUIT

        At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
3rd day of October, two thousand sixteen.

Before:     John M. Walker, Jr.,
            Guido Calabresi,
            Peter W. Hall,
                   Circuit Judges.
_______________________________

United States of America,
                                                  ORDER
               Appellee,
                                                  Docket No. 15-1518
v.

Corey Jones,

           Defendant - Appellant.
 ________________________________


        It is hereby ORDERED that, pending the Supreme Court’s disposition in Beckles v.
United States, No. 15-8544, this Court’s opinion, issued on July 21, 2016, is VACATED and
Appellee’s petition for rehearing and for rehearing en banc is held in abeyance. Following the
disposition in Beckles, Appellee will be permitted to re-file the petition for rehearing, which may
include arguments based on the decision in Beckles, and Appellant will be permitted to file a
response.



                                                     For the Court:

                                                     Catherine O’Hagan Wolfe,
                                                     Clerk of Court